                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 COREY L. DIAMOND,                          )
                                            )
       Plaintiff,                           )
                                            )
 vs.                                        )   CA 19-935-CG-MU
                                            )
 ALABAMA DEPARTMENT OF                      )
 LABOR,                                     )
                                            )
       Defendant.                           )

                                     JUDGMENT

       In accordance with the order entered on this date, it is hereby ORDERED,

ADJUDGED, and DECREED that Plaintiff’s Complaint be DISMISSED without

prejudice, prior to service of process, because Plaintiff’s Complaint fails to contain

a short and plain statement of the basis of this Court’s jurisdiction and fails to state

a claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii). It is

further ORDERED that Plaintiff is extended leave to file an amended complaint by

not later than February 18, 2020, see Butler v. Morgan, 562 F. App’x 832, 835

(11th Cir. 2014) (finding that a district court must grant a plaintiff at least one

opportunity to amend his complaint before dismissal, even if the plaintiff never

seeks leave to amend, if it appears that the filing of an amended complaint might

cure noted deficiencies); however, Plaintiff is specifically cautioned that he must

supply additional information to satisfy this Court that it may exercise subject-

matter jurisdiction and that he has a plausible claim for relief against the Alabama
Department of Labor.

     DONE and ORDERED this 3rd day of February, 2020.

                           /s/ Callie V. S. Granade
                           SENIOR UNITED STATES DISTRICT JUDGE




                                  2
